     Case 1:21-cr-00498-CJN Document 11 Filed 08/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                 *

      vs.                                                * Case No.: 21-cr-00498 CJN

ANDREW QUENTIN TAAKE                                     *

      Defendant                                          *

************************************************

                                 ENTRY OF APPEARANCE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

      Enter my appearance as counsel in this case for Andrew Quentin Taake (defendant).

      I certify that I am admitted to practice in this court.


                                                   /s/
August 5, 2021
                                              Nicholas G. Madiou
                                              Brennan, McKenna & Lawlor, Chtd.
                                              Bar Number MD0039
                                              6305 Ivy Lane, Suite 700
                                              Greenbelt, Maryland 20770
                                              301-474-0044 (telephone number)
                                              301-474-5730 (facsimile number)
                                              nickmadiou@gmail.com
